Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This action is in response to the papers filed on 12/02//2021. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance. This action is Final.
Claims 74, 77 and 81 are cancelled, thus, 112 a New Matter rejection, 112 b rejection, 101 rejection and 103 rejections directed to the claims in the office action mailed on 08/03/2021 are removed.
Currently, Claims 1, 25-31, 34, 67-70, 73, 75-76, 78-80, and 82-85 are pending.
Claims 1, 67-70, 73, 75-76, 78-80 and 82-85 are under the examination.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	 Claims 1 and 68-70, 75-76, 79, 82, and 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Burstein (The New England Journal of Medicine 350; 2004; 14; pages 1430-1441) and Wiechmann and Kuerer (Cancer; 2008; 15; 112(10):2130-2142).  
Regarding Claims 1, 68-70, 75-76, 79, 82, and 84, Fischer teaches a method for evaluating the prognosis of an early stage breast cancer patient (abstract, para 0009). 
Fisher teaches that the method comprises detecting expression of biomarkers in a sample wherein overexpression of the biomarkers is indicative of either a good prognosis (disease free survival) or a bad prognosis (cancer recurrence, metastasis, or death).  Fischer teaches that the method disclosed can be used in combination with assessment of conventional clinical factors (tumor size, tumor grade, lymph node status, and family history) and/or analysis of the expression level of conventional breast cancer markers such as Her2/neu (also known as ERBB2), Ki67, and PR (see paras 0009, 0023, 0027, 0147, 0112-0113, 0137, 0158-0159; Table 12, 18). Fischer teaches that methods for detecting expression of the biomarkers can include using antibodies that are directed against specific biomarker proteins in various methods such as Western blot, ELISA, immunoprecipitation or immunohistochemistry (para 0055).  Fischer further teaches that methods for detecting expression of the biomarkers can include using nucleic acid probes in methods such as RT-PCR, microarray hybridization (para 0090, 0093, 0095). Thus, Fischer teaches detecting whether the sample is positive or negative for each of Ki67, PR, and ERBB2 by contacting the tissue sample with antibodies or nucleic acids specific for each of Ki67, PR, and ERBB2 and detecting the binding or absence of binding of the antibodies or nucleic acids specific for each of Ki67, PR, and ERBB2. Fischer further teaches that PR (-) is associated with poor 
Fischer teaches prognostic indicators including molecular markers that provide some information regarding prognosis and likely response to particular treatments. For example, determination of ER and PR steroid hormone receptors status is routine procedure in assessment of breast cancer patients. Tumors that are hormone receptor positive are more likely to respond to hormone therapy and also typically grow less aggressively, thus, resulting in a better prognosis for patients with ER (+)/PR (+) tumors (para 0006).
Regarding Claim 70, Fischer discloses kits for practicing the claimed invention.  Fischer teaches that the kits comprise reagents (e.g., an antibody or a nucleic acid) for specifically detecting the expression of one or more biomarkers of the invention (paras 0097-1000). Thus, Fischer teaches a method wherein the antibody or nucleic acid specific for Ki67, PR, and ERBB2 are part of a reagent panel consisting of an antibody or nucleic acid specific for each of Ki67, PR, and ERBB2. 
With regard to independent claims 1, 69 and 82, Fischer does not explicitly describe performing removing the DCIS lesion via a lumpectomy with an adjuvant therapy or a mastectomy on the subject based on the tissue sample as “ Ki67+, PR-, and ERBB2+”; or performing removing the DCIS lesion via a lumpectomy without adjuvant therapy and performing removing the DCIS lesion via a lumpectomy with adjuvant therapy or performing a mastectomy based on the tissue sample as “Ki67+, PR-, and ERBB2+”. With regard to claim 68, which depends from claim 1, Fischer does not teach a method wherein the adjuvant therapy is radiation therapy.  

Additionally Burstein teaches that the goal in treating DCIS is prevention of local recurrence-in particular invasive breast cancer.  The options for surgical treatment include simple mastectomy or breast conserving surgery (often called lumpectomy) with only the affected areas of the breast excised.  Burstein teaches that historically DCIS was treated with mastectomy which is highly effective for DCIS-curing at least 98% of lesions and is a potential treatment option of ALL patients.  Breast cancer recurs in 1 to 2 percent of patients.  Burstein teaches that at the present time most women in the US are treated with lumpectomy however after breast conserving surgery for DCIS women are at risk for recurrence.  Burstein teaches that radiotherapy is routinely administered after breast conserving surgery to reduce risk of recurrence and consistently reduces 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Fischer by performing/receiving a lumpectomy with radiation or a mastectomy on any DCIS subject (including those that have been detected as being Ki67+, PR-, and ERBB2+).   As discussed above, Fischer teaches that early stage breast cancer patients assessed as having a poor prognosis may be selected for more aggressive adjuvant therapy, such as chemotherapy, following surgery and/or radiation treatment (para 0027).  Thus Fischer teaches that early stage breast cancer patients (those with a good prognosis and bad prognosis) can be treated with surgery and/or radiation and that those with a poor prognosis should additionally receive more aggressive adjuvant therapy, such as chemotherapy, following surgery and/or radiation.  Burstein teaches that the options for surgical treatment of DCIS include simple mastectomy or breast conserving surgery (often called lumpectomy) with only the affected areas of the breast excised.  Burstein teaches that historically DCIS was treated with mastectomy which is highly effective for DCIS-curing at least 98% of lesions and is a potential treatment option of ALL patients.  Breast cancer recurs in 1 to 2 percent of patients.  Burstein teaches that at the present time most women in the US are treated with lumpectomy, however after breast 
Thus one of skill in the art would have been motivated to perform/receive a lumpectomy with radiation or a mastectomy on any subject (including those that have been detected as being Ki67+, PR-, and ERBB2+) with DCIS for the benefit of reducing the risk of local recurrence and invasive breast cancer.  Further based on the prior art of Burstein,  lumpectomy followed by radiation or mastectomy were two of the known options for treating DCIS and these known options are obvious because a person of ordinary skill has good reason to pursue the known treatment options within his or her grasp.  If this leads to the anticipated success, it is like the product not of innovation but of ordinary skill and common sense.
In addition to the teachings of Fischer and Burstein in DCIS molecular marker analysis and treatment options for DCIS, Wiechmann and Kuerer fully support their teachings.  
Wiechmann and Kuerer teach a correlation between identification of molecular makers, DCIS classification, breast conserving surgery (also known as lumpectomy), adjuvant radiotherapy, predicting risk of DCIS and prognosis (page 2131, column 1). Wiechmann and Kuerer teach that DCIS can recur or progress to invasive breast cancer, thus, identification of molecular prognostic markers for DCIS will enable 
Wiechmann and Kuerer disclose that the findings of classification including immunohistochemical analysis and gene expression profile support to identify whether DCIS directs to a well- differentiated path or a poorly differentiated path (Figure 2 and page 2139, column 1). The identification of these specific molecular markers will distinguish different types of DCIS and also identify their propensity to progress to invasive breast cancer (page 2139, column 1). Therefore, this molecular marker identification in DCIS will facilitate the development of standardized treatment guidelines that dictate the extent of surgical treatment required, the need for radiotherapy, and the indications for systemic therapy (page 2139, column 1 and column 2). 
Wiechmann and Kuerer further teach a treatment trend of DCIS that indicates mastectomy as a choice of treatment by 60% of DCIS patients and breast-conserving therapy (lumpectomy) was choices for 15% of the patients. In addition, the treatment of DCIS has moved toward breast-conserving therapy with or without radiotherapy (page 2132, column 1). The teachings of Wiechmann and Kuerer encompass the limitations of above claims. 
. 
5.	 Claim 85 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Burstein (The New England Journal of Medicine 350; 2004; 14; pages 1430-1441) and Wiechmann and Kuerer (Cancer; 2008; 15; 112(10):2130-2142), as applied to claims.  1, 68-70, 75-76, 79, 82, and 84, further in view of Boughey (Boughey et al. The Oncologist; 2007;12:1276–1287).

The teachings of Fischer in view of Burstein and Wiechmann and Kuerer, as applied to claim 82 are fully incorporated here.
Fischer teaches that “methods of identifying breast cancer patients and staging the disease are well known and may include manual examination, biopsy, review of patient's and/or family history, and imaging techniques, such as mammography, magnetic resonance imaging (MRI), and positron emission tomography (PET)” (see para 0020). Fischer teaches collecting breast tissue sample via biopsy (see para 0053).
Burstein teaches performing screening mammogram and other imaging, and palpation of breast mass in diagnosing DCIS and DCIS management including treating DCIS (see abstract, p 3 col 1 para 3, p 4 col 1 para 1-2, p 6 col 2 para 3, p 8 col 1 para 1, Table 2). This indicates detecting DCIS lesions by palpation of or mammogram or other imaging in screening DCIS. Furthermore, Wiechmann and Kuerer teach determining mammography in diagnosing DCIS and using screening mammography for the detection of DCIS lesions (see p 2131 col 1 para 1-2 and col 2 para 5). Wiechmann and Kuerer further teach conducting palpation and mammography to diagnose DCIS for treating DCIS (see p 2132 col 1 para 1). 



Boughey teaches a number of treatments for DCIS (abstract). Boughey teaches performing a biopsy (i.e. collecting a tissue sample from a DCIS lesion) in a subject (see p 1277 col 2 para 2, Figure 5, p 1285 col 2 para 2,  p 1278 col 2 para 3). Boughey teaches performing diagnosing the DCIS through mammogram and breast magnetic resonance imaging (MRI), and assessing the subject as in need of treating the DCIS lesion (see abstract, p 1277 col 2 para 3-4 through p 1278 col 1, p 1280 col 1 para 3, Figure 5 below).
In Figure 5, Boughey teaches a series method steps in treating DCIS comprising detecting DCIS via mammogram and palpation; detecting molecular markers (i.e. the expression of HER-2/neu (i.e. ERBB2), Ki-67, progesterone receptor (PR) and ER in DCIS biopsy specimen; providing the treatments (e.g. proving single Herceptin, mastectomy) and determining the status of these molecular makers again after the treatment (also see p 1284 col 2 para 3). This indicates identifying the DCIS subject for the treatment decision after detecting the DCIS using mammogram and palpation. Additionally, Boughey teaches using magnetic resonance imaging (MRI) in diagnosing DCIS (see p 1278 col 1 para 2, p 1284 col 1 para 1).

    PNG
    media_image1.png
    699
    481
    media_image1.png
    Greyscale

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have applied the method of Boughey that explicitly describes the series of method steps in treating DCIS, in the methods as taught by Fischer, Burstein and Wiechmann and Kuerer. The methods of Fischer in view of Burstein, and Wiechmann and Kuerer teach identification of DCIS classification as a PR (-), ERBB2 (+), and Ki67 (elevated) DCIS lesion, dictation of poorly differentiated DCSIS with fast progression to invasive breast cancer, and improvement in predicting treatment options, as described above. The references also teach conducting palpation of breast cancer mass, mammography and other imaging in screening DCIS. Boughey provides determining the DCIS subject for treatment decision as a series of method steps, after detecting DCIS via the palpation and mammography, and detecting the status of PR, .
6.	Claims 67 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Burstein (The New England Journal of Medicine 350;14 April 1, 2004 pages 1430-1441) and Wiechmann and Kuerer (Cancer;2008;15;112(10):2130-2142), as applied to claims 1 and 69 above and in further view of Boland (British Journal of Cancer ; 2004; Vol 90; pages 423-429) and Marsh (British Journal of Cancer; 1998; Vol 77 No 9; pages 1460-1468).
	The teachings of Fischer, in view of Burstein, and Wiechmann and Kuerer, as applied to claims 1 and 69 above, are fully incorporated here. 
The combined references do not teach a method further in detail comprising detecting whether the sample is positive or negative for each of COX2 and p16 by contacting the tissue sample with antibodies or nucleic acids specific for each of COX2 and p16, and detecting the binding or absence of binding of the antibodies or nucleic acids specific for each of COX2 and p16. However, Wiechmann and Kuerer teaches that a DCIS tissue with Ki67 (elevated), PR (-), ERBB2 (+) and COX2 (elevated) is classified as a poorly differentiated DCIS that has a fast progression to poorly differentiated invasive breast cancer (Figure 1, page 2134, page 2136), and a DCIS tissue with Ki-67 (low), PR (+), ERBB2 (-) and deletion of chromosome16 is classified as a well differentiated DCIS that has slow progression into well-differentiated invasive breast cancer (Figure 1, page 2134, column 2). Furthermore, Boland teaches that 
Additionally, Marsh teaches that cyclin D1, pRb, and p16 expression was determined by immunohistochemistry on paraffin tissue sections of 13 cases of pure DCIS and 18 cases containing both an invasive and an intraductal component (abstract).  Marsh teaches collecting a tissue sample from a DCIS lesion, detecting whether the sample is positive or negative for each of cyclin D1, pRb, and p16 by contacting the tissue sample with antibodies specific for each of cyclin D1, pRb, and p16, and detecting the binding or absence of binding of the antibodies specific for each of cyclin D1, pRb, and p16 (page 1461 section titled Tumor Samples and page 1463 section titled Immunohistochemistry).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Fischer, Burstein, and Wiechmann and Kuerer by further detecting whether the sample was positive or negative for each of COX2 and p16 as suggested by Boland and Marsh.  In the present situation the prior art of Boland and Marsh teach that COX2 and p16 were known molecular markers that were being investigated in DCIS.  Based on the teachings of the .  
7.	 Claims 78, 80 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer (US 2006/0063190 Pub 3/23/2006) in view of Burstein (The New England Journal of Medicine 350; 14 April 1, 2004 pages 1430-1441) and Wiechmann and Kuerer (Cancer; 2008; 15; 112(10):2130-2142), as applied to claims 1, 69, and 82 above, further in view of Dunne (Dunne et al. J Clin Oncol; 2009; 27:1615-1620).
With regard to claims 78, 80 and 83, which depend from claims 1, 69 and 82, respectively, the claims recite “wherein a tumor-free margin of the removed DCIS lesion is 2 mm or greater. 
The teachings of Fischer in view of Burstein, and Wiechmann and Kuerer, as previously described, are fully incorporated here.
Fischer in view of Burstein, and Wiechmann and Kuerer does not specifically teach the limitation of the claims. However, Burstein teaches that the extent of DCIS in the breast and the existing margin determine the likelihood of identifying residual disease on re-excision. 
Dunne teaches observing a significant decrease recurrence of breast cancer after receiving a breast conserving surgery (e.g. lumpectomy) and radiation therapy (adjuvant therapy) in the patients negative margins compared the patients with positive margin (abstract, p 1618 col 1). Dunne further teaches a finding of the specific margin 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have include determining tumor-free margin of the removed DCIS lesion, as taught by Dunne, to the method of Fischer in view of Burstein, and Wiechmann and Kuerer. Burstein teaches that nearly half of patients with margins that are less than 1 mm have residual DCIS on re-excision, and margins with a width of 1 mm or more are associated with a reduced risk of recurrence, a reasonable treatment goal (p 1437 col 2 para 2), although Burstein does not specifically teach margin threshold. Dunne teaches that the margin threshold is 2 mm. Thus, this would have been obvious to substitute the method of using 2 mm tumor-free margin by Dunne with the method of using free-margin of 1 mm or more, as taught by Fischer in view of Burstein, and Wiechmann and Kuerer. This substitution would provide the method that provides the optimum with of disease-free margin in treating DCIS.  

Response to Arguments
The response traverses the rejection on pages 10-21 of the remarks mailed on 12/02/2021.

Similarly, in prior office action, it is indicated “the response also asserts the rejection via the arguments against the references (Fischer, Burstein, and Wiechmann) individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)” (see page 29 of the office action mailed on 08/.03/2021). 
In this office action, Fischer, Burstein and Wiechmann, are cited references and the response asserts these references individually, in the same manner (see below for more details). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to the teachings of Fischer, the response asserts the followings;
“Fischer is asserted to teach that PR- is associated with poor prognosis, Ki67+ is associated with poor prognosis, and ERBB2+ is associated with poor prognosis. See Office Action at p. 13 (citing Fischer at ¶¶ [0006]-[0007]). However, first, while Fischer characterizes the use of markers in a context specific to each marker as it relates to the current state of the tumor, nothing in Fischer teaches the predictive value of these markers for disease recurrence or for stratifying patients based on risk of future recurrence……. Fischer shows that at least HER2 failed to provide any prognostic value in Fischer's analysis. See Fischer at Example 9. As shown in Table 47 of Fischer (reproduced in part below), the Cox Proportional Hazard analysis did not reveal any statistical significance for HER2…… ..”
“Second, Fischer does not teach the prognostic value of any of the alleged markers in the context of a DCIS sample………… Fischer provides no teaching or guidance as to the use of any of PR, ERBB2 or Ki67 in the context of a DCIS lesion, let alone the prognostic value of the combination of the three markers in this context……..”
“Third, even if Fischer were to teach, allegedly, a prognostic value of each of Ki67, PR, and ERBB2 in a DCIS sample (to which the Applicant does not acquiesce), Fischer still fails to provide sufficient guidance as to the prognostic value of the combination of Ki67+, PR- and ERBB2+, such that one of ordinary skill in the art would have a reasonable expectation of success in identifying those patients having the highest risk based on determining the DCIS sample as Ki67+, PR- and 
The applicant also argues the teachings of Fischer with regard to “age at diagnosis” or “tumor size” in a patient (see p 13 of the argument).
This argument has been thoroughly reviewed but was not found persuasive. Fischer clearly indicate the importance of these three markers in combination with other markers through-out the invention (also see para 0009, 0023, 0027, 0147, 0112-0113, 0137, 0158-0159; Table 12, 18), as discussed in prior office action. From this teachings of Fischer, one having skills in the art would understand to detect the expression of these three markers in diagnosing breast cancer including DCIS. Importantly, the teachings of Fischer include identifying the risk assessment and prognosis (i.e. good prognosis or bad prognosis) of breast cancer using PR, Ki67, ERBB2 and other markers (see para 0010, 0018, 0021, 0027-0029, 0023-0024, para 0112-0113 and as described above). With this teachings alone, it would have been obvious to a person having skill in the art, treating breast cancer including DCIS type, would clearly understand to detect PR, Ki67, and ERBB2 in the tissue sample, from there, the person would be able to identify whether the findings of markers are directed to “good prognosis” or “bad prognosis”. 

The response further asserts that “Burstein was cited solely for mastectomy as a potential treatment for all patients or routine administration of radiotherapy after breast conserving surgery, and fails (when combined) to cure these deficiencies of Fischer” and “The combination with Wiechmann also fails to cure the deficiencies of Fischer and Burstein at least because Wiechmann does not teach or suggest PR, Ki67 or ERBB2 as prognostic markers that would be suitable for risk stratifying patients in Fischer's methods”.
With regards to the teachings of Wiechmann, the response asserts the followings;
“Wiechmann states that HER-2 is not a prognostic marker for DCIS. See Wiechmann at p. 2134, paragraph spanning cols. ("Despite the findings described above, HER-2 is not a prognostic factor in DCIS independent of standard histopathologic parameters."). Thus, Wiechmann teaches one skilled in the art that, 
“Wiechmann, as a review article, simply summarizes various markers used to characterize the current state of various DCIS tissue samples…............. In view of the uncertainty regarding the prognostic value of any molecular marker allegedly described in Wiechmann, one of ordinary skill in the art would find no reason to modify Fischer's method, by selecting any one or combination of Wiechmann's molecular markers and provide a prognosis about the "likelihood of disease remission, disease relapse, tumor recurrence, metastasis, and death" based on a particular expression pattern of the markers, with a reasonable expectation of success……………….. As discussed above, Wiechmann simply relies on studies characterizing the current state of various DCIS 
This argument has been thoroughly reviewed but was not found persuasive for the following reasons.
Wiechmann, as a review article, the teachings of the Wiechmann reflect the state of the art at the time of the invention was made, thus, the teachings of the reference do provide the understanding in treating DCIS through detecting three molecular markers, that would be to have identified “PR negative, Ki-67 positive and HER2 positive” in DCIS sample as a poor prognosis. Thus, the information provided in the reviewed article and the state of the art provide a strong relationship between the expression of PR, Ki67 and ERBB2; and DCIS prognosis. 
With regard to using these three markers in DCIS analysis, the support from the view point of state of art at the time of the invention was made, the art provides the evidence of detecting progesterone receptor (PgR), Ki67, and HER2 (i.e.ERBB2) in DCIS tissue for diagnosis and prognosis of DCIS patients (see Figure 5 of Bouchey, The Oncologist; 2007;12:1276–1287). Taken together, a person having skill in the art would be able to analyze the prognosis correctly based on the detected expressions of the markers because the state of the art shows poor prognosis of DCIS corresponds to having Ki67 positive, HER2 overexpression and PR negative (see the teachings of Wiechmann above, p 1284 col 1 para 2 and col 2 para 1-2 of Bouchey).
 With regard to the argument of “Despite the findings described above, HER-2 is not a prognostic factor in DCIS independent of standard histopathologic parameters”, this is interpreted as HER-2 alone was not used to serve as a prognostic factor in DCIS 
With regard to the argument “No sufficient motivation or reason has been established where the proposed combination of Fischer and Burstein would destroy Fischer's basic objective” (see page 15-17 of the argument), the response asserts “one of ordinary skill in the art would not find reason to combine the teachings of Fischer and Burstein in the manner suggested because doing so would destroy Fischer's basic objective of stratifying and providing appropriate treatment based on patients based on risk………………….. In contrast, Burstein is alleged to teach that lumpectomy with radiation or a mastectomy would be given to any patient with DCIS, regardless of marker status………… Thus, modifying Fischer according to the teachings of Burstein in the manner suggested would render Fischer's method unsatisfactory for its intended purposes of reducing unwanted side effects in patients who would not benefit from the treatment…………. Thus, the Office Action's asserted reason or motivation for one of ordinary skill in the art to look to Burstein is the reference's alleged teaching of treatment options for any patient, regardless of marker status”.
This argument has been thoroughly reviewed but was not found persuasive. The response to the arguments in the previous office actions are fully incorporated here. Claims require “performing/receiving a lumpectomy with an adjuvant therapy or 

    PNG
    media_image2.png
    469
    444
    media_image2.png
    Greyscale

Thus, Fischer describes one of the reasons to be considered in recommending aggressive adjuvant therapy (e.g. chemotherapy) in the majority of early-stage cancer patients who enjoy long-term survival after surgery and/or radiation therapy without further treatment (e.g. aggressive adjuvant therapy- chemotherapy) (see para 0005). In addition, Fischer also suggests that “Such a method should specifically distinguish breast cancer patients with a poor prognosis from those with a good prognosis and 
The argument on the teachings of Burstein in office action page 31 (see p 16-17 of the argument), the response asserts “Burstein is the reference's alleged teaching of treatment options for any patient, regardless of marker status. Thus, the motivation for the combination as articulated in the Office Action is clearly contrary to the "basic objective" of Fischer's method……. Thus, Burstein is consistent with Fischer and Wiechmann, as discussed above, in recognizing that there was not sufficient evidence supporting the prognostic value of biomarkers with regard to DCIS recurrence”.
This argument has been thoroughly reviewed but was not found persuasive. Burstein provide a brief outline in management DCIS that includes a number of criteria to be considered providing the treatment to a DCIS subject and discusses the importance of molecular markers in diagnosing DCIS (e.g. HER2 overexpression) (see 
With regard to the argument directed to claim 82 (p 19 of the argument), the response asserts the followings;
 “Further with respect to Claim 82, the claim recites, in part, performing a lumpectomy on the subject to remove the DCIS lesion, without adjuvant therapy, unless the tissue sample is detected as being positive for Ki67, negative for PR, and positive for ERBB2, in which case performing a lumpectomy on the subject to remove the DCIS lesion, followed by an adjuvant therapy, or performing a mastectomy on the subject. Applicant submits that Claim 82 is not obvious over the cited references for the reasons set forth above, and further as follows………………. As none of the cited references teaches or provides any guidance for the prognostic value of the combination of markers such as any combination of Ki 67, PR and ERBB2, one of ordinary skill in the art would not know whether the combination that includes Ki67+, PR- and ERBB2+ is more or less risk compared to any sub-combination of the three (e.g., Ki67+ and PR-; Ki67+ and ERBB2+; or PR­and ERBB2+ ), in the absence of the teachings provided by the present Application. Thus, there is no basis in the art to differentiate between, e.g., Ki67+, PR- and ERBB2+ and any sub­combination thereof, that would allow one of ordinary skill in the art to provide treatment appropriate for the level of risk associated 


This argument has been thoroughly reviewed but was not found persuasive. All the above discussions directed to conducting risk assessment for DCIS using Ki67+, PR- and ERBB2+ are fully incorporated here. Further, as described above, 
a person having skill in the art would be able to analyze the prognosis of DCIS correctly based on the detected expressions of the markers because cited references and the state of the art provide the significant correlation observing poor prognosis of DCIS corresponds to having Ki67 positive, HER2 overexpression and PR negative in DCIS samples (also see the teachings of Wiechmann above, p 1284 col 1 para 2 and col 2 para 1-2 of Bouchey).
Summary
To summarize, based on the teachings of the art cited, the ordinary artisan art would have been taught: 
Fischer teaches that overexpression/expression of biomarkers include conventional breast cancer markers such as ERBB2, Ki67 and PR could be used to access the disease free survival vs cancer stages such as metastasis or death. Fischer teaches that PR (+) is associated with a better prognosis. Fischer teaches that over expression of the cellular proliferation marker Ki67 (+) and overexpression of human epidermal growth factor receptor 2 (HER-2/neu) (i.e. ERBB2) correlate with poor breast cancer prognosis. Fischer teaches performing the evaluation of breast cancer 
Burstein teaches that mastectomy is treatment option for all patients and radiation therapy is a routine treatment after breast conserving surgery to reduce risk of recurrence and consistently reduces the risk of recurrence. Burstein also teaches having potential risk for recurrence after the lumpectomy. Burstein also teaches overall risk analysis and management of DCIS including determining the suitability for radiotherapy based on the risk assessment. 
Wiechmann teaches the classification of DCIS through detection of molecular markers including Ki67, PR and KRBB2. In Wiechmann’s teachings, Figure 2 exhibits an affirmation of what is known in the art regarding the classification of DCIS based on the expression of molecular markers. For example, a DCIS tissue with Ki-67 (low), PR (+) and ERBB2 (-) is classified as a well differentiated DCIS that has slow progression into well-differentiated invasive breast cancer, whereas, a DCIS tissue with Ki67 (elevated), PR (-) and ERBB2 (+) is classified as a poorly differentiated.  It is noted that Wiechmann teaches, regarding Figure 2, “it appears that atypical cells or tumor cells find themselves at an early fork in the road and commit to either a well differentiated path or a poorly differentiated path; this theory is supported by different types of studies, including immunohistochemical analysis and gene expression profiling (Fig. 2)”.

Accordingly, the rejection is maintained, and the rejection for claims 74, 77, 81 and 85 are modified with Boughey in view of Fischer and Wood, as necessitated by the amendments. 
The state of art, Boughey further teaches detecting PR, ERBB2 and Ki-67 in DCIS specimen to perform treatment decision for breast cancer (see above, Figure 5).
Regarding 103 rejection for claims 67 and 73 (p 20 of the argument), which depends from claims 1 and 69, respectively, the response asserts that “Fischer in view of Burstein and Wiechmann fails to render Claims 1 and 69 obvious at least because the cited references fail to provide sufficient guidance to one of ordinary skill in the art to modify Fischer in the manner suggested with a reasonable expectation of success, and embodiments of the claimed methods satisfied an unmet need and/or achieved surprising results sufficient to overcome any prima facie case of obviousness over the cited art. As Boland was cited solely for allegedly teaching detecting whether a sample is positive or negative for COX-2, and Marsh was cited solely for allegedly teaching detecting whether a sample is positive or negative for p16, these references fail to cure the deficiencies of Fischer, Burstein and Wiechmann”.
Regarding 103 rejection for claims 78, 80 and 83 (p 21 of the argument), which depends from claims 1 69, and 82, respectively, the response asserts that “As Dunne was cited solely for allegedly teaching a tumor-free margin of the removed DCIS 
This argument has been thoroughly reviewed but was not found persuasive because cited references (i.e. Fischer, Burstein and Wiechmann) teach the limitation of   the dependent claims, 1, 69 and 82.
A long felt need in the field of breast cancer treatment and unexpected results
Response to Arguments
The response traverses the rejection on page 17-18 of the remarks mailed on12/02/2021.
With regard to “a long felt need in the field in the breast cancer treatment, the response asserts the followings;
“Tthe Declaration under 37 CFR § 1.132 by Troy Bremer ("Bremer Deel."), submitted on November 9, 2020, provides evidence that numerous healthcare providers in related areas to breast oncology considered it a challenge to determine the appropriate treatment option for patients with DCIS using conventional clinical and histological tests, and a satisfactory solution to the problem was not available for as long as some practitioners had been treating patients with DCIS, until development of the DCISionRT® assay, which embodies the claimed methods, as discussed previously”.
With regard to whether the requisite nexus exists, the response asserts “the identified objective indicia must be directed to what was not known in the prior art, including patents and publications, which may well be the novel combination or arrangement of known individual elements." MPEP 716.0l(b). Here, the healthcare 
The argument and the affidavit have been thoroughly reviewed and fully considered again but is not persuasive. The recited combination of three makers PR, ERBB2, and Ki76 are well-known in the art at the time of the invention with the support of the cited references and the state of art.
To summarize, based on the teachings of the art cited, with regard to PR, ERBB2 and Ki67, the ordinary artisan art would have been taught:
Fischer teaches that PR (+) is associated with a better prognosis. Fischer teaches that over expression of the cellular proliferation marker Ki67 (+) and overexpression of human epidermal growth factor receptor 2 (HER-2/neu) (i.e. ERBB2) correlate with poor breast cancer prognosis. Fischer teaches performing the evaluation of breast cancer prognosis via the analysis of hormone markers and molecular markers (i.e. PR, Ki67, ERBB2 and other markers) (e.g. risk assessment). 
Wiechmann, a review article, teaches the classification of DCIS through detection of molecular markers including Ki67, PR and KRBB2. 
Boughey teaches detecting PR, ERBB2 and Ki-67 in DCIS specimen to perform treatment decision for breast cancer. Boughey teaches design of M.D. Anderson Cancer Center trial of neoadjuvant trastuzumab for DCIS, showing performing treatment decision based on PR, ERBB2 and Ki-67 (Figure 2).
As indicted the prior office actin, the specification does not disclose DCISionRT ® assay. Neither the specification nor the declaration teach what the additional biomarkers and clinicopathologic factors are, despite them be part of the DCISionRT assay that is asserted to satisfy a “long felt need”.  Thus, it appears that the resultant DCIS test score is generated from a combination of the claimed markers which are known in the art, other biomarkers and other clinicopathologic factors which are not recited in the claims. Therefore, nexus is lacking between the DCISionRT ® test discussed in the declaration and the recitation of the instantly rejected claims.  As such, the clinical practice and recommendations of the experts (Exhibit A-G) in using DCISionRT ® assay do not appear to be commensurate in the scope of the instant claims.  (MPEP 2145 and MPEP 716.04).  
As described in MPEP 716.04, establishing DCISionRT ® assay for Long-Felt Need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. Second, the long-felt need must not have been satisfied by another before the invention by applicant. Third, the invention must in fact satisfy the long-felt need. 

With regard to “the claimed invention achieved unexpected results” (p 18 of the argument), the response asserts the following;
“The Office Action asserts that the Declaration evidence is not commensurate in scope with the claims. Office Action at p. 38. However, the healthcare providers' statements regarding the DCISionRT® assay is relevant to the claimed subject matter at least because the Declaration shows that the markers PR, ERBB2, and Ki67 are necessary components of the DCISionRT® assay that drive the results achieved by the assay, and because the recited combination including PR, ERBB2, and Ki67, was not known in the art in the context of stratifying DCIS patients according to risk of disease recurrence, as discussed above. As such, the evidence is commensurate in scope with the claims”.
The argument have been thoroughly reviewed and fully considered but is not persuasive.
MPEP 706.02 (d) stated that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range”.  In this situation, the applicants discussed that DCISionRT ® assay includes not only breast cancer markers recited in the claims, but also other biomarkers and other clinicopathologic 
8.	No claims are allowed.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIET C SWITZER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
/W.T.J./Examiner, Art Unit 1634